 Case 18-66853-wlh      Doc 31    Filed 01/25/19 Entered 01/25/19 11:33:48        Desc
                                        Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                       )       CHAPTER 13
GEOVANNY JOSE ALMONTE                        )       CASE: A18-66853-WLH
                                             )
                                             )
                DEBTOR                       )

           CHAPTER 13 TRUSTEE’S SUPPLEMENTAL OBJECTION TO
              CONFIRMATION AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                            1.

       The Debtor's plan fails to provide treatment of the domestic support obligation
arrearage, evidenced in Court Claim No. 3, in violation of 11 U.S.C. Section 1322(a)(2)
and 11 U.S.C. Section 1325(a)(8).

      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 25th day of January, 2019.
                                        Respectfully submitted,

                                        /s/__________________________________
                                        Ryan J. Williams
                                        Attorney for the Chapter 13 Trustee
                                        State Bar No. 940874
 Case 18-66853-wlh     Doc 31     Filed 01/25/19 Entered 01/25/19 11:33:48     Desc
                                        Page 2 of 2


                              CERTIFICATE OF SERVICE


Case No: A18-66853-WLH

This is to certify that I have this day served the following with a copy of the foregoing
Chapter 13 Trustee's Supplemental Objection To Confirmation And Motion To Dismiss
Case by depositing in the United States mail a copy of same in a properly addressed
envelope with adequate postage thereon.


Debtor(s)
GEOVANNY JOSE ALMONTE
3628 RIPRAP DR.
BUFORD, GA 30519


Attorney for the Debtor(s):
THE CARTER FIRM, P.C.
621 SPRING STREET
GAINESVILLE, GA 30501




This the 25th day of January, 2019.


/s/__________________________________
Ryan J. Williams
Attorney for the Chapter 13 Trustee
State Bar No. 940874
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
